Detailed Action
	This is a new non-final rejection in light of claim 19 having been left out. The communications filed 11/01/2022 have been filed and considered by the Examiner. Claims 1-23 are pending. Claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 9-10, 14-16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (USPGPub 2016/0067918; Millar; previously cited) in view of Angellini et al. (US Pub No 2018/0021140 A1, hereinafter “Angellini”; previously cited).

Regarding claim 1, Millar teaches a method of making a three-dimensional object (see title), the method comprising: 
a) positioning a nozzle (see Fig. 2A) within a gel ([0016] teaches an aerogel as the matrix) inside a container of gel (see Fig. 2A); 
b) changing the position of the nozzle within the gel while depositing solidifying material which becomes part of the three- dimensional object through the nozzle (see Figs. 2A-2D), whereby the gel supports the solidifying material at the position at which the solidifying material is deposited which is suspended within the gel (see Figs. 2A-2D; [0046] teaches that the matrix supports the 3D object); wherein changing a speed of changing position of the nozzle comprises changing the volume of the material extruded per unit distance traveled as interrelated ([0025] teaches the speed at which the nozzle moves within the support matrix depends on the feed material and the extrusion rate; see Figs. 1-3 showing deposition rate and movement; varying the rate of extrusion is obvious in view of Millar’s teaching as an optimization, as a greater speed requires a greater extrusion rate in order to maintain a suitable extrusion diameter size, the Examiner notes that ) process variables
and 
c) solidifying the solidifying material in the gel to form a solid material ([0046] teaches that the matrix supports the 3D object as it solidifies), the solid material being a three-dimensional object (see Figs. 2A-2D).

Millar fails to explicitly teach that the gel is a carbomer gel. 
However, in the same field of endeavor Angellini teaches that the matrix for 3D printed material may be a carbomer ([0100] teaches that the hydrogel for the 3D printing matrix may be a carbomer).
Further, Angellini teaches that gels used do not scar, as they are self-healing ([0075]) and that the carbomer gel is a hydrogel, or water-based gel ([0097] teaches that carbopol is a hydrogel; see also [0088]). 
 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar/Angellini with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar/Angellini ([0028] in Millar/Angellini teaches that the feed material may be silicone). 
The same reasoning applies to references to a carbomer gel in the dependent claims.  

Regarding claim 2, Millar/Angellini teaches wherein the nozzle is affixed to a multi- axis machine ([0026] teaches that the nozzle may be attached to a six-axis arm), and wherein changing the position of the nozzle through the carbomer gel comprises moving one or more axes of the multi-axis machine to which the nozzle is affixed ([0026]).

	Regarding claim 3, Millar/Angellini teaches wherein depositing the solidifying material through the nozzle further comprises varying a rate at which the solidifying material is deposited ([0067] teaches that the extrusion can allow for the control over the dimension of formed objects; [0025] teaches that the speed of the nozzle movement depends upon the extrusion rate).
	Further, where Millar/Angellini does not explicitly teach varying the rate of deposition, Angellini teaches that irregular droplets may be made by varying the amount of liquid that is injected or extruded from the nozzle ([0081]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the controlled extrusion of Millar/Angellini with the varying extrusion of Angellini. Angellini teaches that the irregular extrusion may produce complex shapes such as toroidal or crescent-shapes ([0067]), and similarly Millar/Angellini teaches that various geometric shapes can be created such as linear, curved-linear, zigzag, or circular shapes through controlled material deposition ([0053]). 

	Regarding claim 4, Millar/Angellini teaches wherein changing the position of the nozzle within the carbomer gel further comprises changing the position of the nozzle at varying speeds ([0025] teaches that the movement of the nozzle depends upon the extrusion rate; [0029] teaches that the nozzle may be vibrated while moving through the matrix, which creates an irregular speed).

	Regarding claim 6, Millar/Angellini teaches wherein solidifying the solidifying material comprises exposing the solidifying material to light or heat ([0066] teaches solidifying deposited material by annealing at 450 degrees).

	Regarding claim 7, Millar/Angellini teaches wherein solidifying the solidifying material comprises allowing the solidifying material to cool ([0066] teaches that the solidifying material is cooled; [0042] teaches during extrusion the polymer is heated and then [0046] teaches the matrix supports the polymer as it solidifies, i.e. as it cools).

	Regarding claim 9, Millar/Angellini teaches wherein the solidifying material is a polymer, a rubber, a pulp, a foam, a metal, a concrete, or an epoxy resin ([0028] teaches that the extruded material may be silicone or a polymer).

	Regarding claim 10, Millar/Angellini teaches wherein the rubber is a silicone rubber ([0028] teaches the use of silicone as a feed material).

	Regarding claim 14, Millar/Angellini fails to explicitly teach wherein the carbomer gel is a suspension. 
In the same field of endeavor Angellini a support matrix may be made of a carbomer suspension ([0205] teaches that a carbomer is suspended in ultrapure water).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar/Angellini with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar/Angellini ([0028] in Millar/Angellini teaches that the feed material may be silicone). 

	Regarding claim 15, Millar/Angellini fails to explicitly teach wherein the carbomer gel has a viscosity between about 20000 centipoise and about 50000 centipoise.
	However, in the same field of endeavor Angellini teaches that a carbomer matrix may have a viscosity between about 20000 centipoise and about 50000 centipoise (see Fig. 1G; conversion of 1,000 centipoise to 1 Pa*s; [0090] teaches a range of 1 to 100 Pascals; [0088] teaches that the viscosity may be tuned to the desired form by varying concentration and solvent). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the support matrix of Millar/Angellini with the carbomer support matrix of Angellini. Angellini teaches that the carbomer support matrix may be used for bioprinting, but also teaches that the carbomer matrix has been demonstrated to efficiently make a wide variety of materials, including those composed of silicones, hydrogels, colloids, and living cells ([0067]). Thus, Angellini envisioned the use of a carbomer matrix in the extrusion of silicones, such as the silicone extrusion taught in Millar/Angellini ([0028] in Millar/Angellini teaches that the feed material may be silicone). 

	Regarding claim 16, Millar/Angellini teaches wherein the nozzle has a circular-shaped, rectangular- shaped, square-shaped, diamond-shaped, V-shaped, U-shaped, or C-shaped tip through which the solidifying material is deposited (see Fig. 2A showing a circular-shaped nozzle).

	Regarding claim 19, Millar/Angellini teaches wherein the changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in three – eight axes simultaneously, for at least a portion of time (it is understood that the nozzle can move in at least six axes via six degrees of freedom) [0026]. 

	Regarding claim 20, Millar/Angellini teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in five through eight axes simultaneously, for at least a portion of time ([0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement; [0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).

	Regarding claim 21, Millar/Angellini teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in three through six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions).

	Regarding claim 22, Millar/Angellini teaches wherein changing the position of the nozzle comprises changing the position of the nozzle within the carbomer gel in six axes simultaneously, for at least a portion of time ([0026] teaches moving the nozzle on the six-axis arm within the support matrix at multiple angles and multiple directions; [0033] teaches the extrusion nozzle may move in multiple axes of a six-axis arm without being bound to particular axes of movement).

	Regarding claim 23, Millar/Angellini teaches wherein changing the position of the nozzle comprises changing the position of the nozzle to deposit solidifying material onto, around, or within another object within the carbomer gel ([0057] and [0044] teach a second nozzle deposits material into the portion where the first nozzle deposited material).

Claims 5, 12, 13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Busbee et al. (US 20190039309 A1; previously cited). 

Regarding claim 5, Millar/Angellini fails to teach wherein changing the position of the nozzle within the carbomer gel comprises changing a position of the container of carbomer gel.
In the same field of endeavor Busbee teaches that a substrate where the 3D printing occurs may be positioned may be translated or rotated in one or more axes ([0114]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the movable printing head of Millar/Angellini with the movable substrate of Busbee. Busbee teaches that having a translatable and rotatable substrate in addition to a movable printing head allows for printing on a wide variety of substrate surfaces and/or allow the print head to deposit material onto the substrate at a wide variety of angles ([0114]). Also, it is the relative movement between the nozzle and the print surface that is important, not which is being moved.

Regarding claim 12, Millar/Angellini fails to teach wherein the solidifying material is a foam.
In the same field of endeavor Busbee teaches that foam may be used in 3D printing or 3D printing into a matrix ([0201]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Millar/Angellini and the foam of Busbee. Busbee teaches that the methods taught therein may be used to deposit silicone mixtures, ([0116]) such as the silicone feed material taught in Millar/Angellini ([0028]). Further, Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.  

	Regarding claim 13, Millar/Angellini fails to teach wherein the solidified foam has a density of about 3 lb/ft3 to about 30 lb/ft3. 
	In the same field of endeavor Busbee teaches that the foam density may be varied according to the amount of added gas or water, the amount of chemical blowing agents, etc. Therefore, the density of the foam composition is a result effective variable dependent on the amount of gas, water, or blowing agent added to the polymer. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the feed material of Millar/Angellini and the foam of Busbee. Busbee teaches that the methods taught therein may be used to deposit silicone mixtures, ([0116]) such as the silicone feed material taught in Millar/Angellini ([0028]). Further, Busbee teaches that a foam may be made from a silicone polymer ([0209]). As such, a silicone foam feed material would have been predictable to a person having ordinary skill in the art at the time of filing.   

Regarding claim 17, Millar/Angellini fails to teach wherein the solidifying material comprises two compounds that co-polymerize, and wherein solidifying the solidifying material comprises allowing the two compounds to co-polymerize.
In the same field of endeavor Busbee teaches that a cross-linking agent, polymer, cell-forming agent, and reinforcing particles may be mixed within a print nozzle ([0150]). Further, Busbee teaches that other additives may also be introduced, for example, surfactant, silicone surfactant, UV stabilizer, catalyst, pigment, nucleation promotors, fillers for better abrasion resistance, chemical foaming agents, etc. ([0151[). These materials would co-polymerize in the hardening stage (see [0047] teaching that the reinforcing particles are functionalized). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar/Angellini and Busbee. Busbee teaches that incorporating a second material, such as reinforcing particles, may be desirable in order to improve the mechanical properties of the 3D printed article ([0051]). 

	Regarding claim 18, Millar/Angellini fails to teach wherein the nozzle further comprises a mixing portion that mixes the two compounds as they are deposited through the nozzle
In the same field of endeavor Busbee teaches a mixing compounds as they are deposited through the nozzle (see Fig. 16; [0150]; [0152] teaches a mixing chamber).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar/Angellini and Busbee. Busbee teaches that mixing as taught therein, such as in the nozzle, allows for homogeneous distribution of one material with another ([0167]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Huang (US 20190275746 A1, hereinafter “Huang”; previously cited). 

Regarding claim 8, Millar/Angellini fails to teach wherein solidifying the solidifying material comprises exposing the solidifying material to light while depositing the solidifying material through the nozzle.
In the same field of endeavor Huang teaches that “solidification mechanisms can be selected from: thermal gelation, ultraviolet or any light-activated curing, ionic crosslinking, a combination thereof, and the like” ([0106]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Huang and Millar/Angellini as Huang teaches that either solidification mechanism may be substitutable (0106). 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Angellini and further in view of Cohen (US 20160009029 A1, hereinafter “Cohen”; previously cited). 

Regarding claim 11, Millar/Angellini teaches printing a silicone material, but fails to teach the hardness of the silicone material. 
	In the same field of endeavor Cohen teaches that silicone objects can be in the range of 7-80 Shore A can be fabricated ([0066]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Millar/Angellini and Cohen. Cohen teaches that the hardness of printed silicone may be varied locally ([0066]), thus a person having ordinary skill in the art at the time of filing would have found it predictable to print a silicone material with a hardness in the range of 00-10 to Shore 90D [0020].

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 10 that the new amendment “wherein changing a speed of changing position of the nozzle comprises changing the volume of the material extruded per unit distance traveled as interrelated process variables” overcomes Millar. 
However Millar clearly states that the speed is dependent and adjusted according to the volume of the material extruded per unit distance travelled (extrusion rate) ergo the two are interrelated process variables [Millar: 0025].
Applicant’s amendments and arguments, see pg. 6-10, filed 11/01/2022, with respect to the rejections under Hinton have been fully considered and are persuasive.  The corresponding prior art rejections under Hinton have been removed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619. The examiner can normally be reached M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                               
/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712